Citation Nr: 1547929	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 13, 2015, and in excess of 50 percent thereafter for bilateral hearing loss.

2.  Entitlement to a compensable rating for scar on the left thigh.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1944 to May 1945.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines. 

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 13, 2015, the Veteran has manifested no worse than Level IV hearing acuity in his right ear and no worse than Level VII hearing acuity in his left ear.

2.  Since May 13, 2015, the Veteran has manifested no worse than Level VIII hearing acuity in his right ear and no worse than Level VIII hearing acuity in his left ear.

3.  The scar on the Veteran's left thigh is deep and non-linear, is not unstable or painful on examination and does not exceed 6 square inches.


CONCLUSIONS OF LAW

1.  Prior to May 13, 2015, the criteria for a rating in excess of 20 percent for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

2. Since May 13, 2015, the criteria for a rating in excess of 50 percent for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.87, Diagnostic Code 6260 (2014).

3.  The criteria for a compensable disability rating for a service-connected scar on the left thigh have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7800-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 	 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  Here, the RO obtained the Veteran's service treatment records, post-service private treatment records, VA examinations and medical opinion, and lay statements.  These examinations are adequate for rating purposes as the examiners provided findings sufficient to evaluate the Veteran's hearing loss disability and left thigh scar under the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II. Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Bilateral Hearing Loss

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2014); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 
VA audiological evaluations are conducted using a controlled speech discrimination test (Maryland CNC test) together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

The Veteran contends that he is entitled to higher initial ratings for both periods on appeal.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an initial rating in excess of 20 percent for his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100 prior to May 13, 2015, and in excess of 50 percent thereafter.
Prior to May 13, 2015

The record contains the report of an August 2013 VA contract examination, which revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 25, 40, 55, and 65, respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 25, 40, 45 and 50.  The average pure tone threshold was 44 in the right ear and 40 in the left.  Speech recognition ability was 68 percent in the right ear and 44 percent in the left.  The examiner addressed the functional effect of the Veteran's hearing loss by noting that the Veteran had problems during group conversation, such as difficulty understanding spoken words.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).   The results of this 2013 report correspond to Level IV hearing for the right ear and Level VII hearing in the left ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a 20 percent disability rating is assigned.  38 C.F.R. § 4.85.

The Board further acknowledges a September 2013 private audiological examination.  The report revealed right ear auditory thresholds in the frequencies 500, 1000, 2000 and 4000 Hertz as 75, 75, 70, and 75, respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 90, 90, 105 and 115.  The examiner noted the Veteran as having severe to profound hearing loss in the right ear and profound hearing loss in the left ear. 

Since May 13, 2015

A May 2015 VA contract examination revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 40, 50, 60 and 60 respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 40, 55, 60, and 70.  The average pure tone threshold was 44 in the right ear and 40 in the left.  Speech recognition ability was 40 percent in the right ear and 36 percent in the left.  The results of the May 2015 report correspond to Level VIII hearing for the right ear and Level VIII hearing in the left ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a 50 percent disability rating is assigned.  
38 C.F.R. § 4.85.

In sum, and after reviewing the evidence for the period prior to May 13, 2015, the Board finds that the overall disability picture for the Veteran's bilateral hearing loss disability more closely approximates a 20 percent evaluation, but no higher.  Although the September 2013 private audiological examination presented a considerably worse bilateral hearing loss disability picture than the August 2013 VA examination, the Board finds that when considering the results of the VA examination afforded in August 2013, and the even later May 2015 VA examination, the Veteran's overall disability picture more closely approximates the results of the August 2013 VA examination for the period prior to May 13, 2015.  Accordingly, such results show that the Veteran's hearing loss was manifested by no worse than Level IV hearing acuity in his right ear and no worse than Level VII hearing acuity in his left ear.  Therefore, the Board concludes that the criteria for a rating higher than 20 percent for the period prior to May 13, 2015 have not been met.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Additionally, for the period since May 13, 2015, the Veteran's hearing loss has been manifested by no worse than Level VIII hearing acuity in both the right ear and left ear.  Consequently, the Board concludes that the criteria for higher evaluations for each period on appeal have not been met.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of disability ratings higher than the 20 percent rating assigned prior to May 13, 2015 and the 50 percent rating assigned thereafter for the Veteran's service-connected bilateral hearing loss.

The Board has also considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R.        § 4.86 during both periods on appeal.  However, the Veteran did not demonstrate puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz at the 2013 or 2015 VA examinations.  As such, consideration of 38 C.F.R. § 4.86 is not warranted.


Other Considerations

The Board has also considered whether an extraschedular rating is warranted.  An extraschedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In this case, the constant noise and discomfort of the Veteran's difficulty hearing and understanding conversations due to his bilateral hearing loss are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disabilities on appeal, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to refer this claim for consideration of an extraschedular rating.  Id.

As a final matter, the Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) based on a single service-connected disability is part of an increased rating claim when that issue is raised by the record.  22 Vet. App. 447 (2009); see Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that TDIU rating must be considered with disability rating issue whenever there is "cogent evidence of unemployability, regardless of whether [claimant] states specifically that he is seeking TDIU benefits").  But see In re Leventhal, 9 Vet. App. 387, 389 (1996) (holding that TDIU is a separate claim where based upon multiple service-connected disabilities).

In a May 2015 rating decision, the Veteran was awarded a TDIU, effective May 13, 2015.  The Veteran has not expressed disagreement with any aspect of that decision pertaining to the award of a TDIU, to specifically include the effective date of that award.  Thus, although the Court held in Rice, supra, that a determination of whether a veteran is entitled to TDIU is part and parcel of an increased rating claim, there is no evidence to suggest that the Veteran intended to appeal the effective date assigned for his award of a TDIU.  Thus, in light of the manner by which the Veteran's case comes before it, and the fact that the Veteran did not disagree with any aspect of the RO's May 2015 decision as it pertained to his award of TDIU, the Board concludes that issue of entitlement to TDIU is no longer part of the Veteran's claim for a rating in excess of 20 percent prior to May 13, 2015, and in excess of 50 percent thereafter for bilateral hearing loss.

Left Thigh Scar

Diagnostic Codes 7800 to 7805 pertain to scars. Diagnostic Code (DC) 7800 provides a 10 percent rating for disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  The highest rating of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.
DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches. 

DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more.  A superficial scar is one not associated with underlying soft tissue damage. 

DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful.  An unstable scar is one where there is frequent loss of skin covering over the scar. 

Pursuant to DC 7805, a scar may be rated on any disabling effect(s) not considered as part of DCs 7801-7804.

In this case, on VA examination in August 2013, it was noted that there was a scar on the anterior portion of the left upper thigh extending to the left inguinal area.  It was deep and non-linear and was 9 by 0.2 centimeters in length and width.  It was further described as a slightly depressed non-tender scar with area of keloid formation.  The scar was not painful or unstable with frequent loss of covering of skin over the scar on examination.  The Veteran also denied pain from the scar.  The examiner indicated that the Veteran's scar did not impact his ability to work.

After a review of all the evidence, the Board finds that the Veteran's scar of the left thigh does not approximate the criteria for a higher, compensable disability evaluation for the entire rating period under Diagnostic Codes 7801 through 7805. The objective clinical evidence of record shows that the Veteran's left thigh scar is deep and non-linear, and measures 9 by 0.2 centimeters in length and width.  However, the Veteran's scar does not exceed 6 square inches.  Furthermore, there is no medical evidence that shows that his left thigh scar is unstable or painful; there was no pain or unstable skin in the area of his scar upon evaluation.  Indeed, the Veteran denied any pain.  The Board observes that the Veteran has not made any complaints related to his left thigh scar and that the evidence of record does not show any related treatment.  Therefore, a higher, compensable rating is not warranted.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7805.

Other Considerations

The Board has also considered whether an extraschedular rating is warranted.  An extraschedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Here, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the available schedular rating for his service-connected left thigh scar is inadequate.  The higher ratings available relating to scars contemplate significantly more serious manifestations as discussed above.  As such, it cannot be said that the available schedular evaluations are inadequate or that they do not contemplate the claimant's level of disability.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice has been considered.  As noted in the prior discussion, the Veteran was awarded a TDIU, effective May 13, 2015.  The Veteran has not expressed disagreement with any aspect of that decision pertaining to the award of a TDIU, to specifically include the effective date of that award.  Thus, although the Court held in Rice, supra, that a determination of whether a veteran is entitled to TDIU is part and parcel of an increased rating claim, there is no evidence to suggest that the Veteran intended to appeal the effective date assigned for his award of a TDIU.  The Board concludes that issue of entitlement to TDIU is no longer part of the Veteran's claim for a compensable rating for a scar of the left thigh.  Furthermore, the August 2013 VA examiner indicated that the Veteran's scar on the left thigh did not at all affect the Veteran's ability to maintain or sustain substantially gainful employment.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.


ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss prior to May 13, 2015 is denied.

Entitlement to a rating in excess of 50 percent for bilateral hearing loss from May 13, 2015 is denied.

Entitlement to a compensable rating for service-connected scar on the left thigh is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


